                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


JENS ERIK WESTHOFF,

                      Plaintiff,                                    8:16CV456

        vs.
                                                          JUDGMENT OF DISMISSAL
DB INDUSTRIES, LLC,

                      Defendant.


       This matter is before the Court on the Unopposed Stipulation for Dismissal, ECF

No. 39, jointly filed by Plaintiff Jens Erik Westhoff and “Intervenor-Plaintiff” City of Omaha,

see ECF No. 26 (granting the City of Omaha leave to intervene). Westhoff and the City

of Omaha moved to dismiss their respective complaints, with prejudice. Under Federal

Rule of Civil Procedure 41(a)(2), the Court finds that the motion should be granted, and

the above-captioned action should be dismissed, with prejudice. Accordingly,

       IT IS ORDERED:

       1.     The relief requested in the Unopposed Stipulation for Dismissal, ECF No.

              39, is granted; and

       2.     The above-captioned case is dismissed, with prejudice.



       Dated this 3rd day of April 2019.


                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge
